Title: To James Madison from John Martin Baker, 9 January 1804 (Abstract)
From: Baker, John Martin
To: Madison, James


9 January 1804, Palma. Refers JM to his last dispatch of 28 Nov. 1803. Has no return to make for the last six months, “only one American having appeared off the Islands Baleares, within that period, that, on the 18th of November, off Port Mahon, (a Ship from New York, out three months, laden with Flour.) which vessel was not admitted entrance, in consequence of a Royal Order of the 13th. of October ultimo” forbidding entrance to vessels from New York that had not performed quarantine at a foreign lazaretto. Communicated the particulars of the case to Pinckney on 4 Jan. “with the hope of an alleviation to this existing oppression, on the commerce of the United States” as well as during any future “calamitous malady,” so that U.S. citizens might be treated with the same favor and protection as those of other nations under similar circumstances. “By the last accounts from Malaga, the fever still continued, but the new cases had considerably lessened, and its effects were not so fatal.”
 

   
   RC (DNA: RG 59, CD, Port Mahon, vol. 1). 3 pp.; docketed by Wagner as received 29 Mar.


